DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 and 5 in the reply filed on 5/12/2021 is acknowledged.
Claims 4 and 6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima (US2019/0177568.)  As generally discussed in the prior action, Nakajima discloses a polyolefin dispersion, a coating film formed from the dispersion, and a laminate comprising the coating film  by Nakajima comprising the adhesive layer or coating film formed from the polymer dispersion adjacent to and/or on at least one surface of the metal substrate anticipates the claimed “surface-treated metal sheet” as recited in instant claim 1 as well as the composite member of instant claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1 and 5, as well as claims 2 and 3, are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.  The teachings of Nakajima are discussed in detail above, and although the Examiner takes the position that the reference is anticipatory with regards to the claimed invention as recited in instant claims 1 and 5, the Examiner alternatively takes the position that it would have been obvious to one having ordinary skill in the art to recognize that the highly modified polyolefin (A) and the lowly modified polyolefin (B-2) as disclosed by Nakajima would have acid values within the broadly claimed ranges with respect to the second acid-modified polyolefin and the first acid-modified polyolefin, respectively, given the claimed “or more” open-ended range for the second acid-modified polyolefin and the “or less” range of the first acid-modified polyolefin.  Additionally, given that Nakajima clearly teaches that the acid content affects the adhesiveness, and given that the individual and total acid contents are result-effective variables, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the optimum acid contents/values for the highly modified and lowly modified polyolefins disclosed by Nakajima, as well as the ratio of (A)/(B) to provide the desired adhesion or peeling strength for a particular end use and/or particular pair of non-polar, e.g. polyolefin, and polar, e.g. metal, substrates, and given the acid contents disclosed by Nakajima as well as a preferred mass ratio of (A)/(B) of preferably 60/40 or more, close to the 50/50 endpoint of claim 3, the claimed invention as recited in instant claims 1, 3 and 5 would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Entire document, particularly Paragraphs 0046, 0073, 0104-0106, and Examples).  With regards to instant claim 2, although Nakajima does not recite an arithmetic average roughness Ra of the resin layer, e.g. of the coating film formed from the polyolefin dispersion, as recited in instant claim 2, given that Nakajima discloses a coating thickness as low as 0.1µm, two orders of magnitude smaller than the claimed surface roughness, and does not recite the need for any roughening treatment of the substrate(s) in order to obtain the excellent adhesiveness, it would have been obvious to one having ordinary skill in the art to recognize that the surface roughness of a coating film as thin as that disclosed by Nakajima, e.g. 0.1µm, would not by itself have a roughness of greater than 12µm and thus would be dependent upon the surface roughness of the substrate, which again is not required by Nakajima to be subjected to a roughening treatment such that a surface roughness within the broadly claimed range of 12µm or less would have been obvious to one having ordinary skill in the art given that as-purchased and/or as-manufactured metal foils and/or sheets typically have smooth surfaces with average roughness values within the claimed range (Paragraph 0119), and given that the Applicant has provided no showing of criticality or unexpected results with regards to the claimed roughness, the Examiner takes the position that the claimed invention as recited in instant claim 2 would have been obvious to one having ordinary skill in the art.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zennyoji (US2019/0224951, as evidenced by Takahashi, US2013/0096247 with regards to acid values of the below cited commercially available acid modified polyolefins).  Zennyoji discloses a resin composition for an adhesive layer of a laminate and a laminate comprising the composition as an adhesive layer, particularly with bare copper (Abstract, Paragraph 0008), wherein the composition comprises (A) 55 to 85 mass% of an acid modified polypropylene-based resin, and (B) 45 to 15 mass% of a copolymer of ethylene and one or more comonomers selected from vinyl acetate and alkyl (meth)acrylate, based upon 100 mass% of (A) and (B), and wherein the component (A) may be a mixture of two or more acid modified polypropylene-based resins as long as the total acid modified amount of the component (A) is 0.5 to 10 mol% (Abstract; Paragraph 0031).  Zennyoji discloses that the resin composition has excellent adhesiveness to bare copper and is capable of retaining adhesiveness even when exposed to a hot and humid environment for a long period of time, such that the composition may be utilized as an adhesive layer between the copper and a flexible covering material to produce flexible flat cables (Paragraphs 0001 and 0023).  Zennyoji discloses that the adhesive is also suitably used for wiring in electronic equipment associated with exposure to hot and humid environments, including electronic equipment installed on the exterior of an automobile, and home electronic appliances (Paragraph 0023).  Zennyoji discloses that the adhesive resin composition can be laminated to a resin film such as a polyolefin film like polypropylene, directly or with an anchor coat, and then adhered to the bare copper surface to obtain a laminate structure of resin film/(optional anchor coat)/adhesive/copper laminate (Paragraphs 0072-0076 and 0088-0089).  Zennyoji specifically discloses an example laminate comprising an array of flat copper wires (4) of 35 micron thickness sandwiched between facing adhesive layers (1) of two film laminates to form a flexible flat cable (Paragraph 0111), such as the structure shown in Fig. 2, wherein the adhesive layers (1) are formed from a composition (Example 1) comprising 65 parts by mass of a mixture of acid modified polypropylene-based resins (A-1), 35 parts of (B-1) ethylene vinyl acetate, 60 parts of (C-1) bromine-based flame retardant, and 20 parts of (C-2) antimony trioxide flame retardant; wherein the mixture (A-1) consists of 45 parts by mass of (a1) “UMEX 1001”, a maleic anhydride modified polypropylene available from Sanyo Chemical Industries, Ltd., melting point of 154ºC, an acid modified amount of 1.7mol% (acid value of 26 as evidenced by Takahashi, Example 1) reading upon the claimed second acid-modified polyolefin; and 20 parts by mass of (a3) “ADMER QE800”, a maleic anhydride modified polypropylene available from Mitsui Chemicals, Inc., melting point of 142ºC, an acid modified amount of 0.2 mol% (acid value of 4.3 as evidenced by Takahashi, Example 3) reading upon the claimed first acid-modified polyolefin; and the mixture has an acid modified amount of 1.24mol% (Examples, particularly Paragraphs 0133-0134, 0141, 0143, 0146, 0151-0153, and 0159), thereby reading upon the claimed “resin layer contains an acid-modified polyolefin, the acid-modified polyolefin contains a first acid-modified polyolefin having an acid value of 5 mgKOH/g or less and a second acid-modified polyolefin having an acid value of 20 mgKOH/g or more and a melting point of higher than 90ºC, and a difference between a melting point of the first acid-modified polyolefin and the melting point of the second acid-modified polyolefin is 0ºC or more and less than 40ºC” as recited in instant claim 1.  Hence, given that the claimed invention does not require any particular dimensions for the broadly claimed metal sheet, and that one having ordinary skill in the art would have been motivated to utilize any shape and/or thickness for the bare copper conductors of the laminate taught by Zennyoji reading upon the broadly claimed “metal sheet”, the laminate taught by Zennyoji reads upon the claimed surface-treated metal sheet and composite member of instant claims 1 and 5, given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the resin films, such as a polyolefin or the preferred polypropylene film, and any of the acid modified resins disclosed by Zennyoji, such as the (A-1) mixture reading upon the claimed resin layer given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  With regards to instant claim 2, although Zennyoji does not specifically disclose a surface roughness as instantly claimed, given the electronic end uses disclosed by Zennyoji and the example adhesive layer formed by extrusion with a T-die to a resin film thickness of 50 microns that is then laminated to a 25 micron thick resin film by a pressing roll and backing roll at elevated temperature under a pressure of 0.3 MPa, with no disclosed roughening treatment thereafter, it would have been obvious to one having ordinary skill in the art to reasonably expect the resulting adhesive layer to have a micron-scale surface roughness on the same order of magnitude as instantly claimed, given that at the elevated temperature and pressure the roughness (or smooth surface) of the roller(s) would be transferred to the extruded film, and hence, given the absence of any showing of criticality or unexpected results, the Examiner takes the position that the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Zennyoji.  With regards to instant claim 3, as discussed above, Zennyoji discloses that the acid modified resin (A) may be a mixture of two or more acid modified polypropylene-based resins as long as the total acid modified amount of the component (A) is 0.5 to 10 mol% (Abstract, Paragraph 0031) and given that the example mixture (A-1) disclosed by Zennyoji has a total acid content of 1.24 mol% at a ratio of (a3)/(a1) of 20/45, corresponding to the first acid-modified polyolefin to the second acid-modified polyolefin, a 50/50 ratio by mass of (a3)/(a1) would have been obvious to one having ordinary skill in the art given that such ratio would still result in a total acid modified amount within the range disclosed by Zennyoji.  Additionally, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum acid contents/values and ratios thereof to provide a total acid content as disclosed by Zennyoji wherein given the broad/open-ended ranges disclosed by Zennyoji, the claimed invention would have been obvious over Zennyoji given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 22, 2021